Taft, C. J.,
dissenting. As stated recently by Leach, J., in State v. Hector (1969), 19 Ohio St. 2d 167, 175, 249 N. E. 2d 912, evidence of prior offenses committed by a defendant is admitted “not because the prior acts proved that defendant is crime prone, but in spite of such fact.” To the same effect, see paragraph two of the syllabus of that case.
In the instant case, such evidence would be' admissible, if admissible at all, only as affecting the credibility of defendant as a witness.
However, the prosecutor’s argument about that evidence, as described in the majority opinion, represented a vigorous effort to use that evidence “to prove that defendant” was “crime prone.” As the majority opinion demonstrates, the prejudicial effect of this effort was emphasized by the repetitions thereof, which were permitted by the trial court.
On the evidence in this case, a jury should have convicted this defendant. However, in view of such arguments by the prosecutor and their apparent approval by the trial judge, it seems to me that defendant did not have a fair trial.